Citation Nr: 0001441	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing 
loss. 

3. Entitlement to service connection for bilateral eye 
disability. 

4. Entitlement to service connection for right elbow 
disability.

5. Entitlement to service connection for right shoulder 
disability.

6. Entitlement to service connection for right ankle 
disability.

7. Entitlement to service connection for headaches.

8. Entitlement to service connection for sinusitis/rhinitis.

9. Entitlement to service connection for post-traumatic 
stress disorder.

10. Entitlement to service connection for a neurological 
disorder affecting the right arm and shoulder.

11. Entitlement to service connection for gastroenteritis.

12. Entitlement to service connection for right knee 
disability.

13. Entitlement to service connection for generalized 
weakness due to an undiagnosed illness.

14. Entitlement to service connection for respiratory 
disability due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1. No complex or controversial medical question has been 
presented in this appeal.
2. The veteran participated in combat during service.

3. The veteran has bilateral tinnitus due to inservice 
exposure to acoustic trauma.

4. The claim for entitlement to service connection for 
bilateral hearing loss is not plausible. 

5. The claim for entitlement to service connection for 
bilateral eye disability is not plausible. 

6. The claim for entitlement to service connection for right 
elbow disability is not plausible. 

7. The claim for entitlement to service connection for right 
shoulder disability is not plausible.  

8. The claim for entitlement to service connection for right 
ankle disability is not plausible. 

9. The claim for entitlement to service connection for 
headaches is not plausible. 

10. The claim for entitlement to service connection for 
sinusitis/rhinitis is not plausible. 

11. The claim for entitlement to 
service connection for post-traumatic stress disorder is 
not plausible.  

12. The claim for entitlement to service connection for a 
neurological disorder affecting the right arm and shoulder 
is not plausible.

13. The claim for entitlement to service connection for 
gastroenteritis is not plausible. 

14. The claim for entitlement to service connection for 
right knee disability is not plausible. 

15. The claim for entitlement to service connection for 
generalized weakness due to an undiagnosed illness is not 
plausible. 

16. The claim for entitlement to service connection for 
respiratory disability due to an undiagnosed illness is 
not plausible. 


CONCLUSIONS OF LAW

1. An opinion from an independent medical expert is not 
warranted.  38 C.F.R. § 20.901(d) (1999).

2. Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b) 5107 (West 1991); 38 C.F.R. § 3.303 
(1999). 

3. The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4. The claim for service connection for bilateral eye 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5. The claim for service connection for right elbow 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6. The claim for service connection for right shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

7. The claim for service connection for right ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

8. The claim for service connection for headaches is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

9. The claim for service connection for sinusitis/rhinitis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

10. The claim for service connection for post-traumatic 
stress disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

11. The claim for service connection for a neurological 
disorder affecting the right arm and shoulder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

12. The claim for service connection for gastroenteritis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

13. The claim for service connection for right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

14. The claim for service connection for generalized weakness 
due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

15. The claim for service connection for respiratory 
disability due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease diagnosed after service discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Under 38 U.S.C.A. § 1154(b) (West 
1991), a claimant's uncontradicted assertion of having 
experienced acoustic trauma, other injuries, or diseases in 
combat which is consistent with the circumstances of his 
service, is satisfactory evidence of their occurrence in 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, 
service connection will not be precluded for combat veterans 
simply because of the absence of notation of a claimed 
disability in the official service records.  However, the law 
does not negate the need for medical evidence of current 
disability or medical nexus evidence where a determinative 
issue involves a matter requiring medical expertise as 
opposed to a matter susceptible to lay observation.  See id.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A Persian Gulf War veteran is entitled to compensation if 
there are objective indications of chronic disability 
resulting from an illness or combination illnesses manifested 
by various signs or symptoms, including, but not limited to: 
fatigue; signs or symptoms involving the skin; headache; 
muscle pain; joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in Southwest Asia during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 2001, and by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic. 38 U.S.C.A. § 1117 (West Supp. 
1999); 38 C.F.R. § 3.317 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim, 
including providing the medical examinations requested by the 
veteran's representative.  See Morton v. West, 12 Vet. App. 
477 (1999); see also Epps, supra; Caluza at 504.  

Factual background

Review of the veteran's service medical records reveals that 
at the time of his service entrance examination in June 1988, 
none of the disabilities at issue were noted.  During his 3 
years of active duty service, the veteran was treated for 
multiple problems including gastroenteritis, acute upper 
respiratory infections, right knee trauma, right arm and 
elbow trauma, right eye complaints, and right ankle pain.  
During service, the veteran underwent X-ray studies of the 
right elbow, chest, and right wrist and hand; all these 
studies were negative for abnormalities.  The separation 
examination in March 1992 was negative for evidence of any of 
the disabilities at issue.  Over the course of his years of 
service, the veteran underwent routine audiometric testing.  
No diagnosis, finding, or complaint of tinnitus or hearing 
loss was noted.

The veteran's DD Form 214 shows that his primary military 
occupation specialty was that of a Bradley Fighting Vehicle 
infantryman; he served in that specialty for 2 years and 8 
months.  Also, the DD Form 214 shows that the veteran 
participated in the liberation of Kuwait during the Persian 
Gulf War.  The veteran has submitted a copy of a letter from 
the Department of the Army ordering that he be awarded the 
Combat Infantryman Badge for engaging in active ground combat 
with enemy.

According to a March 1996 VA hearing examination report, the 
veteran complained of constant bilateral high-pitched 
tinnitus that had its onset in 1990.  On the authorized VA 
audiological evaluation in March 1996, the veteran's hearing 
acuity measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
15
LEFT
10
10
15
20
15


Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.  The 
veteran complained of constant tinnitus in the left ear.  The 
examiner concluded from these results that the veteran's 
hearing was within normal limits.  The examiner concluded 
that the veteran's report of tinnitus was consistent with his 
history of exposure to noise.

A March 1996 VA orthopedic examination of the veteran's right 
elbow, right shoulder, and right ankle was negative for 
pathology.  X-rays performed in conjunction with the 
examination failed to reveal any abnormality.

The veteran was also afforded a vision examination in March 
1996 by VA.  The examination was negative for visual 
deficits.  The examiner diagnosed pterygium of both eyes.  

The veteran also underwent a VA psychiatric examination in 
May 1997 that resulted in an Axis I diagnosis of an 
adjustment disorder with mixed emotional features.  

At his May 1997 VA neurological examination, the veteran 
reported a one-year history of headaches.  The examiner 
diagnosed a history of "nonmigranous" cephalalgia.

A May 1997 VA orthopedic examination resulted in diagnoses of 
a right knee, right elbow, right shoulder, and right wrist, 
all within normal limits.  A separate May 1997 VA examination 
of the right hand and wrist disclosed no right hand 
abnormality.  

Similarly, the veteran's May 1997 VA general medical 
evaluation was negative for findings or pathology related to 
the disabilities in question, other than bilateral pterygium.  
X-rays taken of the veteran's right knee, right hand and 
wrist, and chest were all normal.

Finally, May 1997 VA audiological examination resulted in 
diagnoses of normal ears, bilaterally.  At that examination, 
the veteran again voiced a history of tinnitus beginning in 
1990.

Analysis

A.  Tinnitus

Initially, the Board notes that the claim for service 
connection for tinnitus is well grounded.  The Board is 
satisfied that all relevant facts have been properly 
developed with respect to this issue and no further 
assistance to the veteran is required in order to comply with 
38 U.S.C.A. § 5107 (a).

The veteran contends that because of his duties aboard a 
Bradley Fighting Vehicle he suffers from high pitched ringing 
in both ears.  He claims that such ringing had its onset in 
March 1990.  In light of the award of the Combat Infantryman 
Badge for service in the Persian Gulf War, the Board finds 
that the veteran did engage in combat.  As noted, in his 
March 1996 report, a VA physician opined that the veteran's 
report of tinnitus was consistent with his exposure to 
acoustic trauma.  Given the veteran's military occupation 
specialty, the above medical opinion weighing in favor of an 
etiological link between the veteran's inservice noise 
exposure, and the lack of any competent countervailing 
opinion, the Board concludes that service connection is 
warranted for tinnitus. 

B.  Remaining service connection issues

The veteran offers only general contentions with regard to 
the remaining disabilities for which he seeks service 
connection.  The veteran did state to a VA psychiatrist that 
several of his comrades were killed and injured in combat.  
The other disability are not alleged to be related to combat.

Although the veteran was treated for a variety of 
musculoskeletal, gastrointestinal and upper respiratory 
conditions in service, no evidence of these conditions was 
found on the service discharge examination or the post-
service VA examinations and there is no other post-service 
medical evidence of these claimed disabilities.  Therefore, 
these claims are not well grounded.

With respect to his hearing loss claim, the above-cited 
audiological results do not equate to hearing disability for 
VA purposes and there is no other competent evidence of 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  
Therefore, this claim is not well grounded.
 
In addition, although a VA examiner did diagnose bilateral 
pterygium, such diagnosis was not linked by the examiner to 
the veteran's service and there is no other medical evidence 
suggesting that any current eye disorder is etiologically 
related to service.  Therefore, this claim is not well 
grounded.

Further, with respect to the veteran's claim for service 
connection for headaches, the Board notes that the veteran 
reported only a one-year history of headaches at his May 1997 
neurological examination.  Therefore, by the veteran's own 
admission, the onset of his headaches postdates his 
separation from service.  The VA examiner diagnosed only a 
history of cephalalgia and offered no opinion linking this 
condition to service.  The record contains no other medical 
evidence of a nexus between a current headache disability and 
the veteran's period of service.  Therefore, this claim is 
also not well grounded. 

In regard to the two disabilities claimed as etiologically 
associated with undiagnosed illnesses stemming from 
participation in the Persian Gulf War, the Board notes that 
no pertinent abnormality was found on service discharge 
examination, no objective signs or symptoms of the claimed 
disabilities were found on the post-service VA examinations 
and the veteran has provided no other objective evidence of 
the claimed disabilities.  Therefore, these claims are also 
not well grounded.  

There is no competent evidence of any of the other claimed 
disabilities.  Therefore, these claims must also be denied as 
not well grounded. 

C.  Independent Medical Expert Opinion

The Board has also considered the representative's request 
that an opinion be obtained from an independent medical 
expert but has determined that no such opinion is needed 
since no complex or controversial medical question has been 
presented in this appeal.  38 C.F.R. § 20.901(d).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral eye 
disability is denied.

Entitlement to service connection for right elbow disability 
is denied.

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for right ankle disability 
is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for sinusitis/rhinitis is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a neurological disorder 
affecting the right arm and shoulder is denied.

Entitlement to service connection for gastroenteritis is 
denied.

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for generalized weakness 
due to an undiagnosed illness is denied.

Entitlement to service connection for respiratory disability 
due to an undiagnosed illness is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

